Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markham (2013/0169195).
 	Regarding claim 1, Markham discloses an automatic camera head for panning and tilting a video camera (par. 2 and 5), comprising an inherently included base, an inherently included intermediate element connected to said base and rotatable relative to said base about a pan rotation axis, an inherently included camera holder connected to said intermediate element and rotatable relative to said intermediate element about a tilt rotation axis orthogonal to the pan rotation axis, a pan actuator arranged to turn the intermediate element about the pan rotation axis (note the pan motor control 22 in Fig. 1), a tilt actuator arranged to turn the camera holder about the tilt rotation axis (note the tilt motor control 22 in Fig. 1), wherein the pan actuator and/or the tilt actuator include DC brushless motors driving the intermediate element respectively the camera holder directly (par. 22 and 23), or via a strain-wave reduction gear.
	Regarding claim 2, Markham discloses at least one ring actuator arranged to act on a ring control of an objective of the camera, wherein said ring control is one of: zoom, iris, and focus (par. 21 and 22).
	Regarding claim 4, Markham discloses including a torque measurement unit delivering a signal indicative of the torque applied to the ring control (par. 75).
	Regarding claim 6, Markham discloses including angle encoders delivering a signal indicative of a pan angle between the base and the intermediate member and/or of a tilt angle between the intermediate member and the camera holder (par. 61).
	Regarding claim 10, Markham discloses a communication interface and an input device arranged to set the camera head in a manual state in which the motors produce no torque and in which directives received from the communication interface are ignored (par. 52).  That is the camera’s pan, tilt, and zoom functions in Markham can be remote controlled by an operator including activating and deactivating the PTZ functions. 

Claim(s) 1, 8-10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapman (2013/0336645).
 	Regarding claim 1, Chapman discloses an automatic camera head for panning and tilting a video camera (Fig. 1), comprising a base (note head attachment fitting 26), an intermediate element connected to said base (pan frame 22) and rotatable relative to said base about a pan rotation axis (14), a camera holder (56 and 66) connected to said intermediate element and rotatable relative to said intermediate element about a tilt rotation axis (18) orthogonal to the pan rotation axis (14), a pan actuator (34) arranged to turn the intermediate element about the pan rotation axis, a tilt actuator (52) arranged to turn the camera holder about the tilt rotation axis, wherein the pan actuator and/or the tilt actuator include DC brushless motors driving the intermediate element respectively the camera holder directly, or via a strain-wave reduction gear (note harmonic drive 28 in par. 12).
	Regarding claim 8, Markham discloses a detachable rigging platform (62) attachable to the camera and releasably connected to the camera holder (64), wherein the rigging platform also has ring actuators attached (50).
	Regarding claim 9, Markham discloses the intermediate element is "L" shaped (20, 30), has a horizontal arm (24) connected to the pan motor and a vertical arm (side arms 32) connected to the tilt motor, and a handle at the top end of the vertical arm (25).
	Regarding claim 10, Markham discloses a communication interface and an input device arranged to set the camera head in a manual state in which the motors produce no torque and in which directives received from the communication interface are ignored (par. 5 and 6).  That is, the camera head 20 PTZ functions can be deactivated or activated by the camera operator remotely.  
	Regarding claim 13, see similar rejections as set forth above.

Claim(s) 1, 2, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brinkmeyer (DE102015115676A1).
 	Regarding claim 1, Brinkmeyer discloses an automatic camera head for panning and tilting a video camera (Fig. 2), comprising a base (3), an intermediate element (6) connected to said base and rotatable relative to said base about a pan rotation axis (G), a camera holder (camera housing for holding elements 6-9) connected to said intermediate element and rotatable relative to said intermediate element about a tilt rotation axis (K) orthogonal to the pan rotation axis, a pan actuator (3) arranged to turn the intermediate element about the pan rotation axis, a tilt actuator (4) arranged to turn the camera holder about the tilt rotation axis, wherein the pan actuator and/or the tilt actuator include DC brushless motors driving the intermediate element respectively the camera holder directly (see fifth paragraph in the translation), or via a strain-wave reduction gear.
	Regarding claim 2, Brinkmeyer discloses at least one ring actuator arranged to act on a ring control of an objective of the camera, wherein said ring control is one of: zoom, iris, and focus (note paragraph 16 in the translation).
	Regarding claim 8, Brinkmeyer discloses a detachable rigging platform (4) attachable to the camera and releasably connected to the camera holder, wherein the rigging platform also has ring actuators attached (see Fig. 2).
	Regarding claim 9, Brinkmeyer discloses the intermediate element is "L" shaped (6), has a horizontal arm connected to the pan motor and a vertical arm connected to the tilt motor (see Fig. 6), and a handle at the top end of the vertical arm (axial 6).
  Allowable Subject Matter
Claims 3, 5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 12 are allowed.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422